Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Baum on 5/18/21.

The application has been amended as follows: 
Withdrawn claims 7-13 are hereby rejoined for allowance. Claims 8-13 are amended as follows:
8.	(Currently Amended)	The method according to claim 7, wherein the conditionable carrier is conditioned to a temperature in the range of from 5 to 30 °C

9.	(Currently Amended)	The method according to claim 7, wherein the casting solution comprises the polyamide in an amount of from 10 to 25 wt.-%

10.	(Currently Amended)	The method according to claim 7, wherein the residence time of the film on the conditionable carrier is at least 15 s

11.	(Currently Amended)	The method according to claim 7, wherein the residence time is in the range of 

12.	(Currently Amended)	The method according to claim 7, wherein the forming tool exhibits a temperature in the range of from 200 to 240 °C

13.	(Currently Amended)	The method according to claim 7, wherein [[the]] a difference of the forming tool temperature and the temperature of the conditionable carrier is in the range of from 150 to 250 °C

--
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/Primary Examiner, Art Unit 1777